Walker, J.
This case comes before us on the evidence mainly. It is true a bill of exceptions was taken long after the trial to the charges of the court, and an objection is urged to the admission of the evidence of John A. Teal. The evidence of this witness certainly could do the appellants no harm ; it was rather in their favor, and though it *500was really incompetent to go to the jury; as it was evidently more favorable to the appellants than to the appellees, it could do them no harm.
Certainly the fact that E. B. Wheelock’s testimony was offered in the form of a deposition and not delivered in person to the jury forms no reason in the world for giving him a new trial. Wheelock’s evidence went to the jury without cross-examination; the appellee was also a witness, and was cross-examined before a jury. Indeed, the jury, having all the evidence before them, as well as' some of the witnesses, must be regarded as better judges of the facts than this court can be.
Finding no error in law requiring a reversal of the judgment by this court, it is affirmed.
Affirmed.